UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): April 21, 2010 RCM Technologies, Inc. (Exact Name of Registrant as Specified in Charter) Nevada (State or Other Jurisdiction of Incorporation) 1-10245 (Commission File Number) 95-1480559 (I.R.S. Employer Identification No.) 2500 McClellan Avenue, Suite 350 Pennsauken, NJ 08109-4613 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (856) 356-4500 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule425 under the Securities Act (17CFR230.425). [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12). [] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240-14d-2(b)). [] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240-13e-4(c)). Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On April 21, 2010, Richard D. Machon and S. Gary Snodgrass, who were elected to the Company’s Board of Directors on March 8, 2010, were each awarded, under and subject to the provisions of the Company’s 2007 Omnibus Equity Compensation Plan, options to purchase 10,000 shares of the Company’s common stock, $0.05 par value, at an exercise price of $3.48.The options will vest in two equal annual installments on the first two anniversaries of the date of grant.The options will terminate on the tenth anniversary of the date of grant, subject to earlier termination in circumstances specified in the award agreement. Item 9.01.Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired. None. (b) Pro Forma Financial Information. None. (c) Shell Company Transactions. None. (d) Exhibits. Exhibit Number Option Grant Agreement, dated April 21, 2010, to Richard D. Machon Option Grant Agreement, dated April 21, 2010, to S. Gary Snodgrass 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RCM TECHNOLOGIES, INC. By: /s/ Kevin D. Miller Kevin D. Miller Chief Financial Officer, Treasurer and Secretary Dated: April 23, 2010 2 EXHIBIT INDEX Exhibit Number Exhibit Title Option Grant Agreement, dated April 21, 2010, to Richard D. Machon Option Grant Agreement, dated April 21, 2010, to S. Gary Snodgrass 3
